EXHIBIT 10.2
 
JOINT VENTURE AGREEMENT
 
THIS JOINT VENTURE AGREEMENT (“Agreement”), made and entered into as of this 3rd
day of November, 2010 by and between INNOVATIVE ENERGY SYSTEMS, INC. (hereafter
IES) a Wyoming corporation located at 2710 Thomas Ave., Cheyenne, WY 82001, and
BIO PULP WORKS, LLC (hereafter BIO) a Texas company located at 10221 Desert
Sands, Suite 109, San Antonio, TX 78216.
 
ARTICLE I: GENERAL PROVISIONS
 
1.01 Business Purpose. The business of the Joint Venture shall be as follows:
The Joint Venture shall be formed to implement the joint development of new
products suggested by IES and/or to cultivate new markets introduced by IES for
existing BIO Products.  The Joint Venture is not intended to cover existing
products being sold in existing markets.
 
1.02 Term of the Agreement. This Joint Venture shall commence on the date first
above written and shall continue in existence until terminated, liquidated, or
dissolved by law or as hereinafter provided.
 
ARTICLE II: GENERAL DEFINITIONS
 
The following comprise the general definitions of terms utilized in this
Agreement:
 
2.01 Affiliate. An affiliate of an entity is a person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control of such entity.
 
2.02 Capital Contribution(s). The capital contribution to the Joint Venture
actually made by the parties, including property, cash and any additional
capital contributions made.
 
2.03 Profits and Losses. Any income or loss of the Joint Venture for federal
income tax purposes determined by the Joint Venture’s fiscal year, including,
without limitation, each item or Joint Venture income, gain, loss or deduction.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III: OBLIGATIONS OF THE JOINT VENTURES
 
3.01 Obligations. The Parties to this Joint Venture shall jointly be responsible
for all operations and decisions of the Joint Venture and will be compensated
for providing various services as mutually agreed in a Joint Venture Operating
Agreement to be developed subsequent to the signing of this Agreement. It is the
intent of the Parties to this Joint Venture that the Joint Venture shall be
separate and distinct from the corporate business activities of the respective
Parties that operate outside the definition of Purpose set forth in this
Agreement. Nothing in this Agreement shall be construed to give the Joint
Venture Partners any interest in the current business relationships of revenue
of BIO.
 
ARTICLE IV: ALLOCATIONS
 
4.01 Profits and Losses. Commencing on the date hereof and ending on the
termination of the business of the Joint Venture, all profits, losses and other
allocations to the Joint Venture shall be allocated as follows at the conclusion
of each fiscal year: IES- 49%; BIO – 51%.
 
ARTICLE V: RIGHTS AND DUTIES OF THE JOINT VENTURERES
 
5.01 Business of the Joint Venture. The Joint Venture Partners, by through their
voting representatives, shall have full, exclusive and complete authority and
discretion in the management and control of the business of the Joint Venture.
BIO shall have two votes on any matter to be decided by the Joint Venture other
than the Amendment of this Agreement (which shall require the approval of all
Parties) and IES shall have one vote on such matters.
 
ARTICLE VI: AGREEMENTS WITH THIRD PARTIES AND WITH AFFILIATES OF THE JOINT
VENTURERS
 
6.01 Validity of Transactions. Affiliates of the parties to this agreement may
be engaged to perform services for the Joint Venture. The validity of any
transaction, agreement or payment involving the Joint Venture and any Affiliates
of the parties to this Agreement otherwise permitted by the terms of this
Agreement shall not be affected by reason of the relationship between them and
such Affiliates or the approval of said transactions, agreement or payment.
 
 
2

--------------------------------------------------------------------------------

 
 
6.02 Other Business of the Parties to this Agreement. The parties to this
Agreement and their respective Affiliates may have interests in business other
than the Joint Venture business. The Joint Venture shall not have the right to
the income or proceeds derived from such other business interests and, even if
they are competitive with the Partnership business, such business interests
shall not be deemed wrongful or improper.
 
6.03 Assignment of Interest. IES shall have the right to sell or assign its
interest in this Joint Venture without restriction or approval from any other
Joint Venture Partner.
 
ARTICLE VII: FUNDING FOR THE JOINT VENTURE
 
7.01 Funding. IES shall contribute $10,000 per month for six months to the Joint
Venture for operating capital ($60,000) and BIO shall contribute its knowledge
and product development skills as consideration for this Joint Venture.
 
ARTICLE VIII: INDEMNIFICATION OF THE JOINT VENTURERES
 
8.01 Indemnification. The parties to this Agreement shall have no liability to
the other for any loss suffered which arises out of any action or inaction if,
in good faith, it is determined that such course of conduct was in the best
interests of the Joint Venture an such course of conduct did not constitute
negligence or misconduct.  The parties to this Agreement shall each be
indemnified by the other against losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it in connection with the
Joint Venture.
 
ARTICLE IX: DISSOLUTION
 
9.01 Events of the Joint Venturers. The Joint Venture shall be dissolved upon
the happening of any of the following events: (a) The adjudication of
bankruptcy, filing of a petition pursuant to a Chapter of the Federal Bankruptcy
Act, withdrawal, removal or insolvency of either of the parties. (b) The sale of
other disposition, not including an exchange of all, or substantially all, of
the Joint Venture assets. (c) Mutual agreement of the parties.
 
 
3

--------------------------------------------------------------------------------

 
 
9.02 Failure to Act in Good Faith.  IES has the right to cease Capital
Contributions under this Agreement if in its sole discretion BIO is not acting
in good faith per its obligations under this Agreement.
 
9.03 Dissolution Agreement.  Should a dissolution occur, the parties agree to
negotiate an enter into an agreement regarding dissolution of the Joint Venture
operations, products and markets.
 
ARTICLE X:  MISCELLANEOUS PROVISIONS
 
10.01 Books and Records. The Joint Venture shall keep adequate books and records
at its place of business, setting forth a true and accurate account of all
business transactions arising out of and in connection with the conduct of the
Joint Venture.
 
10.02 Validity.  In the event that any provisions of this Agreement shall be
held to be invalid, the same shall not affect in any respect whatsoever the
validity of the remainder of this Agreement.
 
10.03 Integrated Agreement.   This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no agreements, understandings, restrictions or
warranties among the parties other than those set forth herein provided for.
 
10.04 Headings. The headings, titles and subtitles used in this Agreement are
for ease of reference only and shall not control or affect the meaning or
construction of any provision hereof.
 
10.05 Notices.  Except as may be otherwise specifically provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt requested,
addressed to the parties at their respective addresses set forth in this
Agreement or at such other addresses as may be subsequently specified by written
notice.
 
10.06 Applicable Law and Venue.  This Agreement shall be construed and enforced
under the laws of the State of Texas.
 
 
4

--------------------------------------------------------------------------------

 
 
10.07 Other Instruments.  The parties hereto covenant and agree that they will
execute each such other and further instruments and documents as are or may
become reasonable necessary or convenient to effectuate and carry out the
purposes of the Agreement.
 
IN WITNESS HEREOF, the parties hereto have executed this Agreement as of the day
and year first above written.
 
Signed, sealed and delivered by:
 
INNOVATIVE ENERGY SYSTEMS, INC.
 
By:
/s/  Tommy Cloud

TOMMY CLOUD, President
 
BIO PULP WORKS, LLC.
 
By:
/s/ Jack R. Terrazas

JACK R. TERRAZAS, CEO
 
 
5

--------------------------------------------------------------------------------

 